Exhibit 10.1

January 27, 2014

Idenix Pharmaceuticals, Inc.

320 Bent Street

Cambridge, Massachusetts 02141-2025

Ladies and Gentlemen:

Each of the undersigned (each, an “Investor” and collectively, the “Investors”)
hereby confirms and agrees, severally and not jointly, with you as follows:

1. This Purchase Agreement (together with the attached schedule and annexes, the
“Agreement”) is made as of the date hereof between Idenix Pharmaceuticals, Inc.,
a Delaware corporation (the “Company”), and each Investor that is a signatory to
this Agreement.

2. The Company has authorized the sale and issuance of up to 16,420,241 shares
to the Investors (the “Offered Securities”) of common stock, par value $0.001
per share (the “Common Stock”). The offering of the Offered Securities (the
“Offering”) is being made pursuant to an effective shelf registration statement
on Form S-3 (SEC File No. 333-177167) and the related registration on Form S-3
filed pursuant to Rule 462(b) of the Securities Act of 1933, as amended
(together, the “Registration Statement” and the base prospectus, prospectus
supplement and any free writing prospectus relating to the Offered Securities,
the “Prospectus”).

3. The Company and the each Investor, severally and not jointly, agree that the
Offering is being made subject to the delivery of the base prospectus relating
to the Offered Securities and delivery of additional offering information,
including pricing information. The Company and each Investor, severally and not
jointly, agree that such Investor will purchase from the Company and the Company
will issue and sell to such Investor the number of Offered Securities set forth
opposite such Investor’s name on Schedule I hereto, at a purchase price of $6.50
per share, pursuant to the Terms and Conditions for Purchase of Offered
Securities attached hereto as Annex I and incorporated herein by reference as if
fully set forth herein. Each Investor, severally and not jointly, acknowledges
that the Offering is not being underwritten. The Offered Securities will be
credited to each Investor at the Closing (as defined in Annex I) using customary
book-entry procedures by crediting the account of each applicable Investor’s
broker pursuant to the instructions set forth on Annex II attached hereto
completed by such Investor.

4. Each Investor, severally and not jointly, confirms that it has had full
access to all filings made by the Company with the Securities and Exchange
Commission (the “Commission”), including the Registration Statement and base
prospectus relating to the Offered Securities, and the documents incorporated by
reference therein, and that it was able to read, review, download and print each
such filing.



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

BAUPOST PRIVATE INVESTMENTS A-1, L.L.C. By:   Baupost Limited Partnership 1983
A-1, its sole member   By:   The Baupost Group, L.L.C., its managing general
partner     By:  

/s/ Gregory Ciongoli

      Name:       Title:   Partner BAUPOST PRIVATE INVESTMENTS B-1, L.L.C. By:  
Baupost Limited Partnership 1983 B-1, its sole member   By:   The Baupost Group,
L.L.C., its managing general partner     By:  

/s/ Gregory Ciongoli

      Name:       Title:   Partner BAUPOST PRIVATE INVESTMENTS C-1, L.L.C. By:  
Baupost Limited Partnership 1983 C-1, its sole member   By:   The Baupost Group,
L.L.C., its managing general partner     By:  

/s/ Gregory Ciongoli

      Name:       Title:   Partner

[SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT]



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

BAUPOST PRIVATE INVESTMENTS H-1, L.L.C. By:   HB Institutional Limited
Partnership, its sole member   By:   The Baupost Group, L.L.C., its managing
general partner     By:  

/s/ Gregory Ciongoli

      Name:       Title:   Partner BAUPOST PRIVATE INVESTMENTS P-1, L.L.C. By:  
PB Institutional Limited Partnership, its sole member   By:   The Baupost Group,
L.L.C., its managing general partner     By:  

/s/ Gregory Ciongoli

      Name:       Title:   Partner BAUPOST PRIVATE INVESTMENTS Y-1, L.L.C. By:  
YB Institutional Limited Partnership, its sole member   By:   The Baupost Group,
L.L.C., its managing general partner     By:  

/s/ Gregory Ciongoli

      Name:       Title:   Partner

 

[SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT]



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

BAUPOST PRIVATE INVESTMENTS BVI-1, L.L.C. By:   Baupost Value Partners, L.P.-I,
its sole member   By:   The Baupost Group, L.L.C., its managing general partner
    By:  

/s/ Gregory Ciongoli

      Name:       Title:   Partner BAUPOST PRIVATE INVESTMENTS BVII-1, L.L.C.
By:   Baupost Value Partners, L.P.-II, its sole member   By:   The Baupost
Group, L.L.C., its managing general partner     By:  

/s/ Gregory Ciongoli

      Name:       Title:   Partner BAUPOST PRIVATE INVESTMENTS BVIII-1, L.L.C.
By:   Baupost Value Partners, L.P.-III, its sole member   By:   The Baupost
Group, L.L.C., its managing general partner     By:  

/s/ Gregory Ciongoli

      Name:       Title:   Partner

 

[SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT]



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

BAUPOST PRIVATE INVESTMENTS BVIV-1, L.L.C. By:   Baupost Value Partners,
L.P.-IV, its sole member   By:   The Baupost Group, L.L.C., its managing general
partner     By:  

/s/ Gregory Ciongoli

      Name:       Title:   Partner

 

[SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT]



--------------------------------------------------------------------------------

AGREED AND ACCEPTED: IDENIX PHARMACEUTICALS, INC. By:  

/s/ Ronald C. Renaud, Jr.

  Name: Ronald C. Renaud, Jr.   Title:   President and Chief Executive Officer

 

[SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

 

Investor

  

Address and Facsimile Number

   Number of
Offered
Securities to be
Purchased      Allocation
Percentage  

The Baupost Group, L.L.C. (underlying beneficial owners listed below)

  

10 St. James Avenue

Suite 1700

Boston, MA 02116

Facsimile: 617-451-7337

     16,420,241         100   

Baupost Limited Partnership 1983 A-1

        2,338,105         14.24   

Baupost Limited Partnership 1983 B-1

        986,416         6.01   

Baupost Limited Partnership 1983 C-1

        5,579,606         33.97   

HB Institutional Limited Partnership

        1,417,077         8.63   

PB Institutional Limited Partnership

        766,524         4.67   

YB Institutional Limited Partnership

        505,133         3.08   

Baupost Value Partners, L.P. - I

        1,386,971         8.45   

Baupost Value Partners, L.P. - II

        1,610,332         9.81   

Baupost Value Partners, L.P. - III

        666,901         4.06   

Baupost Value Partners, L.P. – IV

        1,163,176         7.08   



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF OFFERED SECURITIES

1. Agreement to Sell and Purchase the Offered Securities. Upon the terms and
subject to the conditions hereinafter set forth, at the Closing (as defined in
Section 2 below), the Company will sell to each Investor, and each such
Investor, severally and not jointly, will purchase from the Company, the number
of Offered Securities set forth on Schedule I of this Agreement opposite such
Investor’s name for the aggregate purchase price set forth therein.

2. Delivery of the Offered Securities at Closing. The completion of the purchase
and sale of the Offered Securities (the “Closing”) shall take place by no later
than January 31, 2014 or such other date as is mutually agreed by the Company
and the Investors (the “Closing Date”) at such place as is mutually agreed by
the Company and the Investors.

The Company’s obligation to issue and sell the Offered Securities at Closing to
each Investor shall be subject to the accuracy in all material respects of the
representations and warranties made by such Investor (except for those
representations and warranties that are qualified by materiality, which shall be
accurate in all respects) and the fulfillment of those covenants and
undertakings of such Investor to be fulfilled at or prior to the Closing.

Each Investor’s obligation to purchase the Offered Securities to be purchased by
such Investor at Closing from the Company shall be subject to:

(i) the accuracy in all material respects of the representations and warranties
made by the Company (except for those representations and warranties that are
qualified by materiality, which shall be accurate in all respects) and the
fulfillment of those covenants and undertakings of the Company to be fulfilled
at or prior to the Closing;

(ii) from the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the Commission or The NASDAQ Global Select Market
and, at any time prior to the Closing Date, trading in securities generally as
reported by Bloomberg Financial Markets shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, nor shall a banking moratorium have been
declared either by the United States or New York State authorities, nor shall
there have occurred material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in the financial markets which, in each case, in the
reasonable judgment of the Investors, acting in good faith, makes it
impracticable or inadvisable to purchase the Offered Securities at the Closing;

(iii) the delivery by the Company of a legal opinion from the Company’s counsel,
Wilmer Cutler Pickering Hale and Dorr LLP, substantially in the form of Exhibit
A attached hereto and the Prospectus; and

(iv) the Offered Securities shall have been approved for listing on the NASDAQ
Global Select Market.



--------------------------------------------------------------------------------

At the Closing, each Investor shall remit by wire transfer the amount of funds
equal to the aggregate purchase price for the Offered Securities being purchased
by such Investor to the account furnished to the Investors in writing prior to
the Closing.

Contemporaneously with, but upon receipt of payment by, or on behalf of each
Investor, the Company shall (a) deliver the Offered Securities purchased by such
Investor to such Investor through DTC directly to the account(s) of the
applicable DTC Holder as set forth on Annex II.

3. Representations, Warranties and Covenants of the Company. The Company
represents and warrants to each Investor as of the date hereof and the Closing
Date, and agrees with each Investor, as follows:

3.1 Registration Statement and Prospectuses. The Registration Statement,
Prospectus and any documents incorporated therein by reference comply with the
requirements of the Securities Act of 1933, as amended (the “1933 Act”) and the
Securities Exchange Act of 1934, as amended (the “1934 Act”), as applicable. No
stop order suspending the effectiveness of the Registration Statement or the use
of any Prospectus has been issued and no proceedings for any of those purposes
have been instituted or are pending. Neither the Registration Statement nor any
amendment thereto (or any amendment or supplement thereto or documents
incorporated by reference therein), at its effective time, at the time of any
filing with the Commission or at the time of the Closing, contained, contains or
will contain an untrue statement of a material fact or omitted, omits or will
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading. As of the date hereof, the Closing Date,
and the time of any filing with the Commission, no Prospectus (or any amendment
or supplement thereto or documents incorporated by reference therein) included,
includes or will include an untrue statement of a material fact or omitted,
omits or will omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

3.2 Good Standing of the Company. The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware and has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Registration
Statement and the Prospectus and to enter into and perform its obligations under
this Agreement.

3.3 Authorization; Enforceability. This Agreement has been duly authorized,
executed and delivered by the Company. This Agreement constitutes a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, subject to the effect of applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and equitable principles of
general applicability. No filing with, or authorization, approval, consent,
license, order, registration, qualification or decree of, any governmental
entity is necessary or required for the performance by the Company of its
obligations hereunder, except such as have been already obtained or as may be
required under the 1933 Act or the requirement to file a listing application
pursuant to the rules of the NASDAQ Stock Market LLC. The Offered Securities to
be purchased by the Investors from the Company have been duly authorized for
issuance and sale to the Investors pursuant to this Agreement and, when issued
and delivered by the Company pursuant to this Agreement against payment of the



--------------------------------------------------------------------------------

consideration set forth herein, will be (i) duly and validly issued and fully
paid and non-assessable and (ii) issued pursuant to the Registration Statement
without any restrictions or limitations on transfer and without any restrictive
legends such that the Offered Securities will be freely tradable on The NASDAQ
Global Select Market by the Investors from and after the Closing; and the
issuance of the Offered Securities (x) is not subject to the preemptive or other
similar rights of any securityholder of the Company ,except as disclosed in the
Prospectus, and (y) will not trigger any antidilution adjustments under any
instrument of the Company. As of the date hereof, there are 134,300,241 shares
of Common Stock issued and outstanding. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all listing and maintenance requirements of The NASDAQ Global Select
Market.

3.4 No Integration. The Company has not and shall not effect any offer or sale
of any equity or equity-related securities that would result in the transactions
contemplated hereby becoming subject to stockholder approval under the rules and
regulations of FINRA or The NASDAQ Global Select Market.

4. Representations, Warranties and Covenants of each Investor. Each Investor,
severally and not jointly, represents and warrants to the Company as follows:

4.1 Such Investor has received the Company’s base prospectus relating to the
Offered Securities. Such Investor acknowledges that such Investor has received
certain additional information regarding the Offering, including pricing
information (the “Offering Information”). Such Offering Information may be
provided to such Investor by any means permitted under the 1933 Act, including
through a prospectus supplement, a free writing prospectus and oral
communications.

4.2 Such Investor has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and this Agreement constitutes a valid and binding obligation
of such Investor enforceable against such Investor in accordance with its terms,
subject to the effect of applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and equitable principles of general
applicability.

4.3 Such Investor understands that nothing in the Registration Statement, the
base prospectus, the Offering Information and any amendments or supplements
thereto, this Agreement or any other materials presented to such Investor in
connection with the purchase and sale of the Offered Securities constitutes
legal, tax or investment advice. Such Investor has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of Offered Securities.

4.4 From and after obtaining knowledge of the sale of the Offered Securities
contemplated hereby, such Investor has not engaged in any purchases or sales of
the securities of the Company (including, without limitation, any Short Sales
(as defined in Regulation SHO) involving the Company’s securities), and has not
violated its obligations of confidentiality. Such Investor covenants that it
will not engage in any purchases or sales of the securities of the



--------------------------------------------------------------------------------

Company (including Short Sales) or disclose any information about the
contemplated offering (other than to its advisors that are under a legal
obligation of confidentiality or as otherwise may be required by law) prior to
the time that the transactions contemplated by this Agreement are publicly
disclosed.

5. Covenants and Indemnification.

5.1 Indemnification of Investors. Subject to the provisions of this Section 5.1,
the Company will indemnify and hold each Investor and its directors, officers,
stockholders, members, partners, employees and agents (and any other persons
with a functionally equivalent role of a person holding such titles
notwithstanding a lack of such title or any other title), each person who
controls such Investor (within the meaning of Section 15 of the 1933 Act and
Section 20 of the 1934 Act), and the directors, officers, agents, members,
partners or employees (and any other persons with a functionally equivalent role
of a person holding such titles notwithstanding a lack of such title or any
other title) of such controlling person (each, a “Investor Party”) harmless from
any and all losses, liabilities, claims, contingencies, damages, costs and
reasonable expenses, including all judgments, amounts paid in settlements, court
costs and reasonable attorneys’ fees and costs of investigation that any such
Investor Party may suffer or incur as a result of or relating to (a) any breach
of any of the representations and warranties made by the Company in this
Agreement; or (b) any action instituted against an Investor Party by any third
party with respect to any of the transactions contemplated by this Agreement
(unless such action is based upon a breach of such Investor’s representations,
warranties or covenants under this Agreement or any agreements or understandings
such Investor may have with any such stockholder or any violations by such
Investor of state or federal securities laws or any conduct by such Investor
which constitutes fraud, gross negligence, willful misconduct or malfeasance).
If any action shall be brought against any Investor Party in respect of which
indemnity may be sought pursuant to this Agreement, such Investor Party shall
promptly notify the Company in writing (provided, however, that the failure to
provide such notice shall not relieve the Company of its indemnification
obligations hereunder, except to the extent of any material prejudice to the
Company as a direct result of such failure), and the Company shall have the
right to assume the defense thereof with counsel of its own choosing. Any
Investor Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Investor Party except to the extent that
(i) the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of such Investor
Party. The Company will not be liable to any Investor Party under this Agreement
(A) for any settlement by an Investor Party effected without the Company’s prior
written consent, which shall not be unreasonably withheld or delayed; or (B) to
the extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Investor Party’s breach of any of the representations,
warranties, covenants or agreements made by the Investors in this Agreement. The
Company shall not enter into any settlement or compromise of any claim in the
event such settlement or compromise imposes any liability or obligation on an
Investor Party without such Investor Party’s prior written consent, which shall
not be unreasonably withheld or delayed. To the extent any indemnification by
the Company is prohibited or limited by law, the Company agrees to make the
maximum contribution with respect to any amounts for which it would otherwise be
liable under this Section 5.1 to the fullest extent permitted by law.



--------------------------------------------------------------------------------

5.2 Publicity; Fees and Expenses. The Company shall not disclose the name of any
Investor or its affiliates in any filing, press release or otherwise without the
consent of such Investor unless such disclosure is required by law, regulation
or any trading market on which the Company’s securities are then listed or
quoted. Except as expressly set forth herein to the contrary, each party shall
pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.

5.3 Post-Closing Disclosures. The Company shall not, and shall cause each of its
officers, directors, employees and agents not to, provide any Investor with any
material, nonpublic information regarding the Company from and after the filing
of the Form 8-K describing this Agreement with the Commission, except pursuant
to a mutually agreed upon written undertaking of confidentiality. In the event
that the Company breaches the foregoing covenant, the Company agrees to comply
with any applicable requirements that may, in such instance, be mandated by
Regulation FD.

6. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and the Investors herein
shall survive the execution of this Agreement, and the delivery to the Investors
of the Offered Securities being purchased and the payment therefor.

7. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (A) if within domestic United States, by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, email or by facsimile, or (B) if delivered
from outside the United States, by International Federal Express email or
facsimile, and shall be deemed given (i) if delivered by first-class registered
or certified mail domestic, three business days after so mailed, (ii) if
delivered by a nationally recognized overnight carrier, one business day after
so mailed, (iii) if delivered by International Federal Express, two business
days after so mailed, (iv) if delivered by facsimile, upon electronic
confirmation of receipt, (v) on the date sent, if by email and on a business day
(and if sent on a day that is not a business day, then on the following business
day) and shall be delivered as addressed as follows: (a) if to the Company, at
the office of the Company, 320 Bent Street, New Cambridge, Massachusetts
02141-2025, Facsimile: 617-995-9801, Email: Stahl.maria@idenix.com, Attention:
General Counsel, with copies to Wilmer Cutler Pickering Hale and Dorr LLP, 60
State Street, Boston, Massachusetts 02109, Attention: Susan W. Murley; and
(b) if to an Investor, at its address on Schedule I hereto, or at such other
address or addresses as may have been furnished to the Company in writing by
such Investor.

8. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investors.

9. Headings. The headings of the various sections of this Agreement have been
inserted for convenience or reference only and shall not be deemed to be part of
this Agreement.



--------------------------------------------------------------------------------

10. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.

12. Counterparts; Facsimile. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties. Facsimile and .pdf signatures shall be as effective as
original signatures.

13. Successors and Assigns; Remedies. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. In
addition to being entitled to exercise all rights provided herein or granted by
law, including recovery of damages, each Investor and the Company will be
entitled to specific performance under this Agreement. The parties agree that
monetary damages may not be adequate compensation for any loss incurred by
reason of any breach of obligations described in the foregoing sentence and
hereby agrees to waive in any action for specific performance of any such
obligation the defense that a remedy at law would be adequate.



--------------------------------------------------------------------------------

ANNEX II

IDENIX PHARMACEUTICALS, INC.

ANNEX III INVESTOR QUESTIONNAIRE

Pursuant to Annex I to the Agreement, please provide us with the following
information:

 

1. The exact name that your Offered Securities are to be registered in. You may
use a nominee name if appropriate:

 

2. The relationship between the Investor and the registered holder listed in
response to item 1 above:

 

3. The mailing address of the registered holder listed in response to item 1
above:

 

4. The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:

 

5. Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Offered Securities are maintained):

 

6. DTC Participant Number:

 

7. Name of Account at DTC Participant being credited with the Offered
Securities:

 

8. Account Number at DTC Participant being credited with the Offered Securities:



--------------------------------------------------------------------------------

Exhibit A

Form of Legal Opinion